Citation Nr: 1500757	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-00 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a pancreas disorder and a gallbladder disorder, to include gallstones or status post cholecystectomy.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 30 percent for colitis status post small bowel resection, to include a compensable rating for associated surgical scar.

4.  Entitlement to a rating in excess of 30 percent for pelvic inflammatory disease.

5.  Entitlement to a rating in excess of 30 percent for frostbite of the right foot.

6.  Entitlement to a rating in excess of 30 percent for frostbite of the left foot.

7.  Entitlement to a rating in excess of 50 percent for depressive disorder.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to January 28, 2009. 
REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a January 2009 rating decision, the RO denied service connection for acute pancreatitis and gallstones, as well as entitlement to a TDIU.  In a December 2009 rating decision, the RO denied increased ratings for bilateral frostbite from 30 percent each, for pelvic inflammatory disease from 30 percent, for colitis from 10 percent, and for depressive disorder from 30 percent.  The RO also denied service connection for PTSD at that time.  Thereafter, in a November 2011 rating action, the RO increased the rating for colitis to 30 percent for the entire period since the 2008 claim.  In an October 2012 rating action, the RO increased the rating for depressive disorder to 50 percent for the entire period since the 2009 claim.  

The Veteran requested and was scheduled for a Board videoconference hearing in April 2014; however, he did not appear, and there has been no request for another hearing.  In May 2014, the Veteran's attorney submitted additional evidence with a waiver of review of such evidence by the agency of original jurisdiction (AOJ).

The issue of service connection for a pancreas and gallbladder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD.  

2.  The Veteran is in receipt of the maximum schedular rating for her colitis, and she has a single has painful or unstable linear scar due to small bowel resection.  

3.  The Veteran has recurrent lesions involving the bowel or bladder confirmed by laparoscopy due to pelvic inflammatory disease. 

4.  The Veteran is in receipt of the maximum schedular rating for her frostbite of each foot, and her surgical scarring to correct related foot deformities is not nonlinear or painful or unstable.

5.  The Veteran's depressive disorder has resulted in occupational and social impairment with deficiencies in most of the areas of work, school, family, relations judgment, thinking and mood reduced reliability and productivity due to symptoms of severity, frequency, and duration approximating no more than the 50 percent rating criteria.  

6.  The Veteran was in receipt of 100 percent schedular rating and statutory housebound special monthly compensation from April 25, 2008, through June 30, 2008; and has been in receipt of a combined 100 percent rating since January 28, 2009he was not working and was unable to obtain or maintain substantially gainful employment due to service-connected disability from July 1, 2008, forward due to her depressive disorder alone.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.125 (2014).

2.  The criteria for a rating in excess of 30 percent for colitis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.113, 4.114, Diagnostic Code 7319 (2014).

3.  The criteria for a separate rating of 10 percent for surgical scar associated with colitis are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2014).  

4.  The criteria for a 50 percent rating for pelvic inflammatory disease are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.116, Diagnostic Code 7629 (2014).

5.  The criteria for a rating in excess of 30 percent for frostbite of the right foot are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7122 (2014).

6.  The criteria for a rating in excess of 30 percent for frostbite of the left foot are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7122 (2014).

7.  The criteria for a 70 percent rating for depressive disorder are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2014).

8.  The criteria for TDIU from July 1, 2008, forward, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice of how to substantiate all elements of her service connection and increased rating claims in November 2008 and September 2009, prior to the respective initial adverse adjudications.  The RO made adequate efforts to obtain all pertinent, identified medical evidence, including VA and private medical treatment and records from the Social Security Administration (SSA).  The Veteran was notified and afforded an opportunity to provide any records that could not be obtained.  Indeed, her attorney submitted additional records in May 2014.  There is no argument or indication that any necessary records remain outstanding.  The paper claims file and all pertinent records in paperless claims files on Virtual VA and the Veterans Benefit Management System (VBMS) have been considered.
 
VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A VA examination is not necessary for the Veteran's PTSD claim because there is no indication that she has currently diagnosed PTSD, nor is there competent evidence of signs or symptoms of PTSD.  The Veteran's claim of PTSD alone is not sufficient to indicate a current diagnosis.  She is not competent to diagnose PTSD.  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  She has not reported any specific symptoms of PTSD and there has been no other evidence of PTSD.

The Veteran was afforded VA examinations for each of her increased rating claims.  Although her attorney has argued that a new examination should be provided to determine the severity of her depressive disorder, he did not provide a reason for such request.  In particular, although the last VA examination was in 2009, the evidence also includes treatment records regarding her mental health status through 2014.  There is no argument or indication that the Veteran's disability has worsened since the last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007). Subsequent treatment records actually show improved Global Assessments of Function.  A VA examination is not required unless the evidence of record is insufficient to adjudicate the claim; this standard is not met in this case.

Additionally, the Veteran is in receipt of the maximum schedular ratings for colitis and frostbite of the feet, and the Board's decision herein awards the maximum schedular rating for pelvic inflammatory disease.  The Veteran's attorney argues only that a compensable rating is warranted for surgical scarring related to the pelvic inflammatory disease, which is also granted herein.  Although the 2009 VA examiner did not complete a separate scar examination report, the examiner recorded the measurements, type of scar, and symptoms at that time, which are sufficient to apply the rating criteria.  Another VA examination is not needed.  Further, the Board's decision herein constitutes a full grant of the benefit for TDIU.  

There is no additional notice or assistance that would be reasonably likely to aid in substantiating these claims.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision.

II.  Merits Analysis

Service connection for PTSD

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service, or as secondary to service-connected disability based on causation or aggravation.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection cannot be granted where the evidence does not demonstrate a claimed disability during the appeal period.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection for PTSD requires a medical diagnosis of that disorder.  38 C.F.R. §§ 3.304(f), 4.125.  The Veteran has no mental health expertise and is not competent to diagnose a particular psychiatric disorder.  Young v. McDonald.  PTSD screens were negative for VA treatment in January 2011 and March 2013, and there is no diagnosis by a medical or mental health professional of PTSD.  Instead, the Veteran has been diagnosed repeatedly with major depressive disorder as secondary to her medical conditions, including in a July 2008 VA record where she complained of nightmares and flashbacks along with depression and other symptoms, as well as during the October 2009 VA mental health examination.  As such, the preponderance of the evidence is against service connection for PTSD, and the Veteran's claim must be denied.  38 C.F.R. § 3.102.

Ratings

Ratings are based on the average impairment of earning capacity as a result of service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Pyramiding, or the evaluation of the same disability under several diagnostic codes, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Colitis status post small bowel resection

The Veteran is already in receipt of the maximum schedular rating of 30 percent for her colitis, which is otherwise characterized as irritable bowel syndrome (IBS) in the medical records.  This rating contemplates severe colitis (or irritable colon syndrome) with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code (DC) 7319.  

The Veteran's attorney argues only that a 10 percent rating is warranted for a symptomatic surgical scar related to the small bowel resection.  The September 2011 VA examiner recorded a linear horizontal scar on the suprapubic area measuring 17.5 centimeters (cm) by 0.5 cm (or 8.75 square cm).  The examiner also checked that the scar was unstable and/or painful, or covered a total area of greater than 39 square cm or 6 square inches.  Given the recorded measurements, it is clear that the examiner was referring to painful or unstable scar, not to the total coverage area.  Due to these measurements and the linear scar, a compensable rating is not warranted on this basis.  However, a 10 percent rating is warranted for one scar that is painful and/or unstable.  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7804.  
 
Pelvic inflammatory disease 

The Veteran is currently assigned a 30 percent rating for pelvic inflammatory disease under DC 7629 (for endometriosis), which has been in effect since August of 2000.  This diagnostic code provides for a 30 percent rating if there is pelvic pain or heavy or irregular bleeding not controlled by treatment.  A maximum rating of 50 percent is warranted if there are lesions involving the bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  38 C.F.R. § 4.116, DC 7629.

The September 2009 VA gynecological examiner noted that the Veteran's pelvic inflammatory disease was actually diagnosed as uterine fibroids resulting in partial hysterectomy in September 2000, and that post-operative complications at that time included bowel obstruction.  The Veteran has reported nearly constant pelvic or abdominal pain, but the examiner noted that she had no menstruation due to surgical menopause.  The Veteran's 30 percent rating for colitis contemplates gastrointestinal symptoms including diarrhea and constipation.  Nevertheless, private medical records also reflect small bowel obstruction shown by x-ray in March 2008, and lesions confirmed by laparoscopy that were surgically lysed (removed) in April 2008.  The Veteran again had lysis of adhesions in 2010 or 2011.  See, e.g., September 2011 VA record and December 2013 private record.  

The lesions are a separate symptom from the bowel or bladder symptoms.  As such, resolving doubt in the Veteran's favor, she meets the criteria for the maximum 50 percent schedular rating under DC 7629 without pyramiding.  Id.; 38 C.F.R. § 4.14.

Bilateral frostbite 

The Veteran is already in receipt of the maximum schedular rating of 30 percent for each foot for frostbite residuals.  This rating contemplates arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions or osteoarthritis).  38 C.F.R. § 4.104, DC 7122.  The September 2009 VA examination under cold injury protocol recorded that the Veteran had corrective foot surgeries bilaterally due to frostbite deformities.  She had residual loss of sensation and constant or near-constant pain in several toes on both feet, swelling and severe numbness of both feet, mild weakness in the legs, and muscle cramps after use in the feet and legs.  The other lay and medical evidence is generally consistent with this report.

There is no argument or indication that the Veteran's surgical scarring to due frostbite of the feet warrants a compensable rating.  Rather, the September 2009 VA examiner recorded healed linear incisions on both feet that were not tender or unstable.  They that measured 3.0 cm by 0.2 cm (0.6 square cm) and 4.0 cm by 0.2 cm (0.8 square cm), or less than 39 square cm each.  As such, a compensable rating is not warranted for scarring.  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7804.  



Depressive disorder 

The Veteran is currently assigned a 50 rating for depressive disorder as secondary to her service-connected medical conditions.  Her attorney asserted in the May 2014 brief that the evidence in the October 2009 VA examination warranted no less than 50 percent rating, and that a 70 percent rating was warranted.  

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

A 50 percent rating is assigned for: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, DC 9434.

The criteria for a 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  VA must consider all symptoms that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV). 

A veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Although a veteran's symptomatology is the primary consideration in assessing veteran's disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Id. 

As noted by the Veteran's attorney in his May 2014 brief, the October 2009 VA examination showed her to be constricted and tearful, with chronic sleep impairment, decreased motivation, and isolative tendencies, which caused reduced reliability and productivity and impacted her social life and friendships.  She reported being depressed and anxious daily, especially when in pain or when going out of the house due to her bowel problems, and loss of interest.  The VA examiner assigned a GAF score of 50.  Similarly, earlier VA treatment records in July 2008 and March 2009 reflected a GAF of 50 and 45, respectively, for depressed and anxious mood, poor sleep, tearfulness, and anger or irritability related to the Veteran's ongoing gastrointestinal problems.  A GAF score of 41 to 50 indicates serious symptoms or impairment in social or occupational functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 47 (1994).  

The Veteran continued to report similar frequency and severity of symptoms in subsequent VA mental health treatment records.  Providers assigned GAF scores ranging from 50 to 75 based on her symptoms and functionality.  The higher scores indicate moderate (51 to 60), mild (61 to 70), or transient (71 to 80) symptoms or impairment.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47.  

More specifically, the Veteran's mood was frequently noted to be depressed, tired, anxious, worried, and/or frustrated, but she was also noted to be coping effectively and have her anxiety under control with medication at times.  In any event the record demonstrates deficiencies in the area of mood.  GAF scores between 41 and 50 contemplate an inability to keep a job or friends; hence, the record supports a finding of deficiencies in the areas of work and family relations.  She has not attempted schooling recently, but the deficiencies in the area of work indicate that there would be deficiencies in the area of school.  Resolving doubt in her favor, the criteria for a 70 percent rating are met.

The record does not show complete social and occupational impairment.  In May 2010, she reported going to Bible study and church regularly.  In July 2010, the Veteran also reported finding joy at church, being excited about her son finding a new job, enjoying her grandchildren's visit although it was stressful, and having a romantic relationship.  

The record also does not show symptoms that would equate to those used as examples for the 100 percent rating.  The Veteran has had chronic sleep impairment, which was helped at times with prescription medications or melatonin.  She had occasional memory loss or forgetfulness, such as forgetting appointments or to complete tasks.  She has reported living with her mother, who was very supportive, and later also with her brother, but she had some relational problems.  The Veteran was repeatedly noted to be well-groomed with good or fair hygiene and grooming.  She consistently denied any thoughts of self-harm or suicidal or homicidal ideation.  Her speech patterns and content were normal, and thought processes were organized and goal-directed, although she was hyperverbal or rambling and circumstantial at times.  The Veteran had no abnormal movements or mannerisms.  She denied any delusions, obsessive thoughts or phobias, perceptual disturbances, or psychosis.  She was oriented and had adequate attention and concentration.  Insight and judgment were generally noted as good.  She has had good impulse control and denied any episodes of violence.  See, e.g., VA treatment records in July 2010, November 2010, April 2011, August 2011, August 2012, November 2012, April 2013, September 2013.

Private records note that the Veteran's anxiety was well-controlled with medication and she had no depression in December 2013, but she again reported anxiety and depression in January 2014.  A March 2014 record noted transient global amnesia, but there was no indication that it was related to her mental health. 

The Veteran has had relatively similar symptoms throughout the appeal period, with some exacerbations and some times of improved overall functioning.  

In sum, the Veteran's symptoms most nearly approximate the severity, frequency, and duration of those contemplated by the 70 percent rating criteria.  See 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9434; see also Vazquez-Claudio, 713 F.3d at 117.  

General rating considerations

All potentially applicable rating codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings are not warranted for any disability on appeal, as the Veteran's symptomatology remained relatively stable, and any decreases or increases in severity were not sufficient for a lower or higher rating for a distinct period, as discussed above.  See Hart, 21 Vet. App. at 509-10.  

There is no argument or indication that extra-schedular consideration is warranted under 38 C.F.R. § 3.321(b)(1).  As detailed above, the Veteran has had colitis status post small bowel resection with alternating diarrhea and constipation and more or less constant abdominal distress, as well as painful or unstable linear surgical scar.  She has had pelvic inflammatory disease with pelvic pain and lesions confirmed by laparoscopy.  Her frostbite has manifested by physical deformities that required surgery, with linear asymptomatic scars, numbness, pain, swelling, weakness, and muscle cramps.  The Veteran has social and occupational impairment as a result of her psychiatric symptoms, as discussed above, and the mental health rating criteria are intentionally broad to account for all mental health symptoms.  In sum, the Veteran's symptomatology is fully contemplated by the schedular rating criteria for each disability on appeal.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extra-schedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Further, applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no symptoms for the disabilities on appeal that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate for a disability that can be attributed only to the combined effect of multiple conditions.  Cf. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

With the exception of the separate and higher ratings granted herein as detailed above, the preponderance of the evidence is against an increased rating for any period.  Reasonable doubt does not arise, the benefit of the doubt doctrine does not apply, and the Veteran's claims must be denied in this respect.  38 C.F.R. § 4.3.  

TDIU

The Veteran is entitled to a total disability rating when the schedular rating is less than 100 percent if she is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Here, the Veteran seeks entitlement to a TDIU.  She has already been awarded a temporary total (100 percent) rating based on surgery and convalescence for pelvic inflammatory disease from April 25, 2008, through June 30, 2008, as well as special monthly compensation based on 100 percent rating with a separate 60 percent rating (statutory housebound) for the same period.  She has been in receipt of a combined 100 percent rating since January 28, 2009.

It is possible to be awarded a TDIU on the basis of a single disability, notwithstanding the combined 100 percent rating.  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).  The GAF scores assigned on the last examination and in the treatment records indicate that the Veteran's depressive disorder alone would preclude gainful employment.  Accordingly, TDIU is granted.


ORDER

Service connection for PTSD is denied.

A rating in excess of 30 percent for colitis is denied.

A separate rating of 10 percent for surgical scar associated with colitis is granted.

A 50 percent rating for pelvic inflammatory is granted.

A rating in excess of 30 percent for frostbite of the right foot is denied.

A rating in excess of 30 percent for frostbite of the left foot is denied.

A rating in excess of 70 percent for depressive disorder is granted.

A TDIU is granted.



REMAND

In her August 2008 claim, the Veteran reported being hospitalized and treated for pancreatitis from May to July 2008.  A June 2008 CT scan of the abdomen showed multiple gallstones in the gallbladder.  An August 2008 medical certification for the Department of Labor noted the Veteran's diagnostic laparoscopy with complications from April 2008 to May 2008, and stated that she may need surgery again in the future for gallbladder removal.  VA records then indicate that the Veteran underwent a laparoscopic cholecystectomy in January 2011.  

Based on the foregoing, it is unclear if the Veteran has had a pancreas disorder during the course of the appeal, or whether her gallbladder condition is due to service or service-connected disability.  However, there is indication a current disability may be related; therefore a VA examination and opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether any diagnosed pancreas or gallbladder disorder is related to service.  The examiner should review the entire claims file, conduct all indicated tests and studies, and respond to the following: 

(a)  Identify any pancreas disorder that has existed during the course of the appeal, or since August 2008.  

Also, identify any gallstones or other gallbladder disorder, to include status post cholecystectomy that has existed during the appeal period. 

(b)  Is it at least as likely as not (50 percent probability or more) that any pancreas or gallbladder disorder during the appeal period was proximately caused by any of the Veteran's service-connected disabilities?

(c)  If not, was any pancreas or gallbladder disorder during the appeal period at least as likely as not proximately aggravated (meaning permanently worsened beyond its natural progression) by any of the Veteran's service-connected disabilities? 

(d)  If it is not secondary to service-connected disability, is it at least as likely as not any pancreas or gallbladder disorder during the appeal period was directly incurred or aggravated as a result of service?

The examiner must provide reasons for each opinion.  If the examiner chooses to reject the lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  

If the examiner cannot offer a requested opinion without resort to speculation, he or she should explain why a non-speculative opinion cannot be offered.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


